DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-3, 5-11, 13-15 and 17-23 are presently amended.
Claims 4, 12, 16 and 24 are cancelled.
Claims 25-28 are newly added.
Claims 1-3, 5-11, 13-15, 17-23 and 25-28 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Examiner observes that no written arguments have been provided with Applicant’s response.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
2 been renumbered claim 25.
Misnumbered claim 3 been renumbered claim 26.
Misnumbered claim 4 been renumbered claim 2.
Misnumbered claim 5 been renumbered claim 3.
Misnumbered claim 6 been renumbered claim 5.
Misnumbered claim 7 been renumbered claim 6.
Misnumbered claim 8 been renumbered claim 7.
Misnumbered claim 9 been renumbered claim 8.
Misnumbered claim 10 been renumbered claim 9.
Misnumbered claim 11 been renumbered claim 10.
Misnumbered claim 12 been renumbered claim 11.
Misnumbered claim 14 been renumbered claim 27. 
Misnumbered claim 15 been renumbered claim 28.
Misnumbered claim 16 been renumbered claim 14.
Misnumbered claim 17 been renumbered claim 15.
Misnumbered claim 18 been renumbered claim 17.
Misnumbered claim 19 been renumbered claim 18.
Misnumbered claim 20 been renumbered claim 19.
Misnumbered claim 21 been renumbered claim 20.
Misnumbered claim 22 been renumbered claim 21.
Misnumbered claim 23 been renumbered claim 22.
Misnumbered claim 24 been renumbered claim 23.


Claims 10-11 and 22-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13-15, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman et al., U.S. Publication No. 2005/0004757 [hereinafter Neeman] in view of Ullrich et al., U.S. Publication No. 20170053531 [hereinafter Ullrich].

Regarding claim 1, Neeman discloses a method of mass transportation comprising: operating a number of transit centers (Neeman, ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5. The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange (discloses transfer center), the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5);
allocating a fleet of local transit vehicles for each transit zone to carry passengers in the transit zone and between the transit zone and its associated transfer center (Id., ¶ 52, a user at a location not on a vehicle route initially contacts the transport system with a travel request. The transport system plans the required route as above, but includes in the plan an initial leg by taxi or other such non-mass transportation resource from the initial location to a pick-up location on or near a vehicle route, and informs the user of the planned route as normal. Equally, if the user requests transportation to a destination not on a vehicle route, the transport system may include in the plan a final leg from a destination or drop off point on or near a vehicle route to the final destination by taxi or other such non-mass transportation resource);
allocating a fleet of transfer-center vehicles to carry passengers between the transfer centers (Id., 42, FIG. 1 shows an illustrative transport network 100 in accordance with an embodiment of the invention. The illustrated transport network 100 is a bus network, but it should be appreciated by a skilled person that the invention is also applicable to other forms of transport networks), (Id., ¶ 44, The plurality of buses V1-V7 travel along a respective plurality of predetermined routes R1-R7. In the illustrated network the predetermined routes R1-R7 are arranged in a grid format and none of the predetermined routes R1-R7 overlap: in real transport networks it is expected that at least some of the predetermined routes will overlap over at least part of their route), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).

    PNG
    media_image1.png
    319
    359
    media_image1.png
    Greyscale

running a Local Transit algorithm to schedule dynamic routes for the fleet of local transit vehicles of each transit zone to serve passenger ride segments in the transit zone and between the transit zone and its associated transfer center (Id., ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route (discloses scheduling dynamic routes) between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses transit algorithms)), (Id., ¶ 46, The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange (discloses transfer center), the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5);
While suggested, Neeman does not explicitly disclose …dividing a transit service area into multiple transit zones each of which is associated with at least one transfer center…;
dividing each passenger trip into one or more ride segments including zero or more segments in the starting transit zone, zero or more segments from the starting transit zone to the transfer center associated with the starting transit zone, zero or more segments from the transfer center associated with the starting transit zone to the transfer center associated with the destination transit zone, zero or more segments from the transfer center associated with the destination transit zone to the destination transit zone, and zero or more segments in the destination transit zone; 
and running an Inter-Zone Transfer algorithm to schedule dynamic routes for the fleet of transfer-center vehicles to serve passenger ride segments between the transfer centers.
However, Ullrich discloses …dividing a transit service area into multiple transit zones each of which is associated with at least one transfer center… (Ullrich, ¶ 45, Having computed dynamic cost functions for each individual route segment for the remaining stop zones, the particular transit route (for this particular transit vehicle at this particular time) through the remaining stop zones (discloses transit zones associated with transfer centers)), (Id., ¶ 10, FIG. 2A shows an example of a particular stop zone and associated stop options);

    PNG
    media_image2.png
    461
    431
    media_image2.png
    Greyscale

dividing each passenger trip into one or more ride segments including zero or more segments in the starting transit zone, zero or more segments from the starting transit zone to the transfer center associated with the starting transit zone, zero or more segments from the transfer center associated with the starting transit zone to the transfer center associated with the destination transit zone, zero or more segments from the transfer center associated with the destination transit zone to the destination transit zone, and zero or more segments in the destination transit zone (Id., ¶ 11, FIG. 2B shows an example of a transit line's stop zones, stop options, and route segment options as a directed, acyclic graph);

    PNG
    media_image3.png
    308
    525
    media_image3.png
    Greyscale

and running an Inter-Zone Transfer algorithm to schedule dynamic routes for the fleet of transfer-center vehicles to serve passenger ride segments between the transfer centers (Id., ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms (discloses inter-zone transfer algorithm) or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles.
 The motivation for doing so would have been to “improve the reliability, punctuality, and level of service of transit vehicles by utilizing available information better” [Ullrich, ¶ 4], wherein such improvements would improve Neeman’s method to determine “the optimum route and use of resources… in real-time, taking into consideration changes in the operating conditions” [Neeman, ¶ 15].

Regarding claim 2, the combination of Neeman and Ullrich discloses the method of claim 1.
While suggested, Neeman does not explicitly disclose …wherein the sizes and boundaries of the transit zones are determined according to some optimization method which minimizes a cost function.
However, Ullrich discloses …wherein the sizes and boundaries of the transit zones are determined according to some optimization method which minimizes a cost function (Ullrich, ¶ 45, Having computed dynamic cost functions for each individual route segment for the remaining stop zones, the particular transit route (for this particular transit vehicle at this particular time) through the remaining stop zones (discloses transit zones determined according to a cost function) can be selected by choosing an optimized set of route segment options based on their dynamic cost functions (360)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein the allocations of the fleets of local transit vehicles and transfer center vehicles are… (Neeman, ¶ 52, The transport system plans the required route as above, but includes in the plan an initial leg by taxi or other such non-mass transportation resource (discloses transfer fleet) from the initial location to a pick-up location on or near a vehicle route, and informs the user of the planned route as normal. Equally, if the user requests transportation to a destination not on a vehicle route, the transport system may include in the plan a final leg from a destination or drop off point on or near a vehicle route to the final destination by taxi or other such non-mass transportation resource), (Id., ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.).

Regarding claim 5, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein the division of each transit trip into one or more ride segments is based on some optimization method which minimizes a cost function (Neeman, ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5. The user boards bus V7 traveling along route R7 until the interchange with route R3 (discloses transit rides between transfer centers). At the interchange, the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5. At the interchange, the user disembarks bus V3 and boards bus V5 to travel along route R5 until reaching the destination A.sub.2 (discloses transit between a transit zone and a transit center). The progress of the user along the planned route is tracked by the system, for example via notification of embarkation or disembarkation of the user), (Id., ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.).

Regarding claim 8, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein the Local Transit algorithm calculates the dynamic routes for each local transit fleet based on some optimization method which minimizes a cost function associated with each transit zone (Neeman, ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses transit algorithms)), (Id., ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5 (discloses local transit fleet). The user boards bus V7 traveling along route R7 until the interchange with route R3 (discloses transit rides between transfer centers). At the interchange, the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5. At the interchange, the user disembarks bus V3 and boards bus V5 to travel along route R5 until reaching the destination A.sub.2 (discloses transit between a transit zone and a transit center). The progress of the user along the planned route is tracked by the system, for example via notification of embarkation or disembarkation of the user), (Id., ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.).

Regarding claim 9, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein… calculates the dynamic routes for each local transit fleet based on some optimization method which minimizes a cost function associated with each transit zone (Neeman, ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses transit algorithms)), (Id., ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5 (discloses local transit fleet). The user boards bus V7 traveling along route R7 until the interchange with route R3 (discloses transit rides between transfer centers). At the interchange, the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5. At the interchange, the user disembarks bus V3 and boards bus V5 to travel along route R5 until reaching the destination A.sub.2 (discloses transit between a transit zone and a transit center). The progress of the user along the planned route is tracked by the system, for example via notification of embarkation or disembarkation of the user), (Id., ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.).
While suggested, Neeman does not explicitly disclose …the Local Transit algorithm…
However, Ullrich discloses …the Local Transit algorithm… (Id., ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms (discloses inter-zone transfer algorithm) or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Neeman and Ullrich discloses the method of claim 4, 5... 8, 9...
While suggested, Neeman does not explicitly disclose …wherein the cost function is a weighted sum of multiple factors including passenger travel time and vehicle operating costs.
However, Ullrich discloses …wherein the cost function is a weighted sum of multiple factors including passenger travel time and vehicle operating costs (Id., ¶ 43, For that individual route segment e, a route segment option weight v(e,t) can be derived from the traffic condition factors at that specific time t (340). The route segment option weight is a dynamic weight, determined by the dispatcher service in response to the specific, time-based, traffic condition factors (discloses weighting based on travel time). The route segment option weight can be determined in various ways from the traffic condition factors. In some cases, for example, the estimated traversal time of the entire route segment option for the projected time of usage can be compared to the normal traversal time, which can be an element of data/metadata associated with the route segment option description stored in the data store. In some cases, the route segment option weight can include an estimated susceptibility to disruptions (e.g., accidents or congestion) during the projected time of usage. In some cases, the route segment option weight can consider factors such as expected weather or planned events during the projected time of usage), (Id., ¶ 44, A dynamic cost function, c(e,t), can be calculated based on the route segment option weight and the stop option weighting factors for the pair of stop options connected by the individual route segment (350). For example, the dynamic cost function (discloses weighting based on operating costs) can be calculated by multiplying the dynamic route segment option weight v(e,t) by the average of the stop option weighting factors for the two connected stop options w(s.sub.i) and w(s.sub.i+k), where k.gtoreq.1, as in the Equation: c(e,t)=v(e,t)*(w(s.sub.i)+w(s.sub.i+k)/2), (Id., ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions (discloses optimization based on sum of weighting functions)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the iterative algorithm elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Neeman and Ullrich discloses the method of claim… 5
Neeman further discloses …associated with the transit zones and the transfer centers (Id., ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5. The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange, the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5. At the interchange, the user disembarks bus V3 and boards bus V5 to travel along route R5 until reaching the destination A.sub.2 (discloses association between a transit zone and a transit center). The progress of the user along the planned route is tracked by the system, for example via notification of embarkation or disembarkation of the user),
While suggested, Neeman does not explicitly disclose …wherein the cost function is a global cost function which is a summation of the cost functions…
However, Ullrich discloses …wherein the cost function is a global cost function which is a summation of the cost functions… (Ullrich, ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions (discloses summation of the cost functions)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the summation of cost functions elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.

Regarding claim 13, Neeman discloses an apparatus of mass transportation comprising: a number of transfer centers; multiple transit zones each of which is associated with at least one transfer center (Neeman, ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5. The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange (discloses transfer center), the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5), (Id., Fig 1, multiple transit zones each of which is associated with at least one transfer center);
a fleet of local transit vehicles for each transit zone to carry passengers in the transit zone and between the transit zone and its associated transfer center (Id., ¶ 52, a user at a location not on a vehicle route initially contacts the transport system with a travel request. The transport system plans the required route as above, but includes in the plan an initial leg by taxi or other such non-mass transportation resource from the initial location to a pick-up location on or near a vehicle route, and informs the user of the planned route as normal. Equally, if the user requests transportation to a destination not on a vehicle route, the transport system may include in the plan a final leg from a destination or drop off point on or near a vehicle route to the final destination by taxi or other such non-mass transportation resource);
a fleet of transfer-center vehicles to carry passengers between the transfer centers (Id., 42, FIG. 1 shows an illustrative transport network 100 in accordance with an embodiment of the invention. The illustrated transport network 100 is a bus network, but it should be appreciated by a skilled person that the invention is also applicable to other forms of transport networks), (Id., ¶ 44, The plurality of buses V1-V7 travel along a respective plurality of predetermined routes R1-R7. In the illustrated network the predetermined routes R1-R7 are arranged in a grid format and none of the predetermined routes R1-R7 overlap: in real transport networks it is expected that at least some of the predetermined routes will overlap over at least part of their route), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).

    PNG
    media_image1.png
    319
    359
    media_image1.png
    Greyscale



runs a Local Transit algorithm to schedule dynamic routes for the fleet of local transit vehicles of each transit zone to serve passenger ride segments in the transit zone and between the transit zone and its associated transfer center (Id., ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route (discloses scheduling dynamic routes) between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses transit algorithms)), (Id., ¶ 46, The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange (discloses transfer center), the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5);
While suggested, Neeman does not explicitly disclose … and a transit coordination center which: divides each passenger trip into one or more ride segments including zero or more segments in the starting transit zone, zero or more segments from the starting transit zone to the transfer center associated with the starting transit zone, zero or more segments from the transfer center associated with the starting transit zone to the transfer center associated with the destination transit zone, zero or more segments from the transfer center associated with the destination transit zone to the destination transit zone, and zero or more segments in the destination transit zone;
and runs an Inter-Zone Transfer algorithm to schedule dynamic routes for the fleet of transfer-center vehicles to serve passenger ride segments between the transfer centers.
However, Ullrich discloses … and a transit coordination center which: divides each passenger trip into one or more ride segments including zero or more segments in the starting transit zone, zero or more segments from the starting transit zone to the transfer center associated with the starting transit zone, zero or more segments from the transfer center associated with the starting transit zone to the transfer center associated with the destination transit zone, zero or more segments from the transfer center associated with the destination transit zone to the destination transit zone, and zero or more segments in the destination transit zone;… (Ullrich, ¶ 45, Having computed dynamic cost functions for each individual route segment for the remaining stop zones, the particular transit route (for this particular transit vehicle at this particular time) through the remaining stop zones (discloses transit zones associated with transfer centers)), (Id., ¶ 19, FIG. 1 shows an example component environment for dynamic selection of transit routes. Generally, a dispatcher service 100 implements techniques in order to dynamically select transit routes that are adaptive to real-time conditions, providing transit vehicle drivers with a way to avoid unnecessary delays that needlessly waste energy or create excess vehicle emissions. In FIG. 1, dispatcher service 100 implements certain techniques in coordination with other system components (discloses transit coordination center)), (Id., ¶ 10, FIG. 2A shows an example of a particular stop zone and associated stop options), (Id., ¶ 11, FIG. 2B shows an example of a transit line's stop zones, stop options, and route segment options as a directed, acyclic graph), (Id., ¶ ;

    PNG
    media_image3.png
    308
    525
    media_image3.png
    Greyscale

and runs an Inter-Zone Transfer algorithm to schedule dynamic routes for the fleet of transfer-center vehicles to serve passenger ride segments between the transfer centers (Id., ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms (discloses inter-zone transfer algorithm) or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.


Regarding claims 14-15 and 20-23, these claims recite limitations substantially similar to those in claims 2-3 and 8-11, respectively, and are rejected for the same reasons as stated above.



Claims 6-7, 18-19 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman in view of Ullrich and in further view of Sweeney et al., U.S. Publication No. 2015/0161564 [hereinafter Sweeney].

Regarding claim 6, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein… are assigned to local transit vehicles and transfer center vehicles according to some optimization methods which minimizes a cost function (Neeman, ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.), (Id., ¶ 46, User A at location A.sub.1 wishing to travel to destination A.sub.2 initially contacts the transport system with a travel request. The transport system plans the required route and informs the user of the planned route using buses V7, V3 and V5. The user boards bus V7 traveling along route R7 until the interchange with route R3. At the interchange (discloses users arriving at transfer center for coordinated transfers), the user disembarks bus V7 and boards bus V3 to travel along route R3 until the interchange with route R5).
While suggested, the combination of Neeman and Ullrich does not explicitly disclose …passenger groups…
However, Sweeney discloses …passenger groups… (Sweeney, ¶ 33, The components of the system 100 combine to (i) receive transport requests 171 from client devices 170, and (ii) optimize selection of drivers for the transport requests 171. The optimization of the transport requests can be for either individual transport requests or for groups (e.g., two or more) transport requests at once. Logic can be implemented with various applications (e.g., software) and/or with hardware of a computer system that implements the system 100), (Id., ¶ 86, With group pairings, the outcome can also be affected by parameters that set the group size for transport requests 197 (e.g., absolute maximum of transport request or drivers in a particular group, ratio of available or candidate drivers to pickup requests, etc.), as well as for available drivers 199 (e.g., maximum drivers for given group or ratio, service states and thresholds (e.g., in-use drivers that are within x minutes or y miles of destination before becoming open (discloses grouping by destination)). These parameters can be used, for example, to filter or select the transport requests and candidate or available drivers for optimization and pooling at a given instance or duration).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system and Ullrich’s dynamic routing of transit vehicles to include the destination based grouping elements of Sweeney in the analogous art of optimizing selection of drivers for transport requests.
The motivation for doing so would have been to “optimize[s] the selection of a service provider for a user requesting an on-demand service” [Sweeney, ¶ 14], wherein such optimization would improve Neeman’s method to determine “the optimum route and use of resources… in real-time, taking into consideration changes in the operating conditions” [Sweeney, ¶ 14; Ullrich, ¶ 4; Neeman, ¶ 15].

Regarding claim 7, Neeman discloses the method of claim 1.
Neeman further discloses …based on some optimization method which minimizes a cost function  (Neeman, ¶ 86, the computer transportation systems of present invention are configured to dynamically determine the vehicle to be assigned to a request according to at least one of: [0087] passenger's preference(s) such as, but not limited to, ride duration, ETA, price, etc.; [0088] maximum expected contribution to vehicle's profitability; [0089] maximal expected profitability associated with request; [0090] minimal cost (discloses minimizing a cost), and [0091] any combination thereof, etc.).
While suggested, the combination of Neeman and Ullrich does not explicitly disclose …wherein the time and locations passenger pick-ups, drop-offs, and transfers are determined dynamically…
However, Sweeney discloses …wherein the time and locations passenger pick-ups, drop-offs, and transfers are determined dynamically… (Sweeney, ¶ 56, one or more rules 167 can also specify dynamically adjusting the dispatch radius (e.g., the threshold distance and/or threshold estimated travel time) (disclosing dynamically adjusting time and location of dynamic transit stops) for individual authorized drivers based on the current location 135 of the respective drivers and the pickup location 123 of the transport request(s). Different drivers can be associated with different dispatch radiuses for determining whether that driver is a candidate (e.g., based on driver state and/or location) for providing transport for a user. For example, a driver A and a driver B can both be in San Francisco and within the predefined distance or predefined region of the pickup location 123, a street intersection in San Francisco. However, driver A can have a threshold distance (e.g., two miles) that is smaller than the threshold distance of a driver B (e.g., four miles) based on the current locations of each of driver A and driver B and/or the pickup location 123 of the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system and Ullrich’s dynamic routing of transit vehicles to include the dynamic time and location elements of Sweeney in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 6.

Regarding claims 18-19, these claims recite limitations substantially similar to those in claims 6-7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 25, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses …wherein the Local Transit algorithm comprises of…  (Id., ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses local transit algorithms)).
calculating the dynamic routes for the local transit vehicles to serve their assigned passenger ride segments (Id., ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses local transit algorithms)).
While suggested, Neeman does not explicitly disclose …tabulating all passenger ride segments in the transit zone and between the transit zone and its associated transfer center in each time window; assigning the tabulated passenger ride segments to the local transit vehicles of the transit zone; and repeating the above steps to update the local transit vehicles' assignments and routes if there are new or canceled passenger ride segments during the time window.
However, Ullrich discloses  …tabulating all passenger ride segments in the transit zone and between the transit zone and its associated transfer center in each time window (Ullrich, ¶ 34, Non-limiting examples of optional components 150 include a system with a closed-circuit television (CCTV) device and associated image recognition software 151. Such a system might be used, for instance, to count the passengers on a transit vehicle or to count the number of passengers waiting at a transit stop zone or stop option).
and repeating the above steps to update the local transit vehicles' assignments and routes if there are new or canceled passenger ride segments during the time window (Id., ¶ 66, At 8:30 am, the bus pulls into Stop s.sub.i. The system recognizes this by comparing GPS data to the known position of bus stops the vehicle has to serve. The dispatcher service iterates through A(s.sub.i+1) (discloses iterative algorithm) and the pre-computed route segment alternatives, and then calculates route segment option weights and dynamic cost functions according to traffic reports. As most major arteries around s.sub.i+1,0 are congested by rush-hour traffic, the system elects to serve stop option s.sub.i+1,2, and chooses a non-obvious route segment which includes a significant detour), (Id., ¶ 3, Despite the availability of current traffic information, generally express transit vehicles follow a fixed path irrespective of traffic conditions, and so riders of express transit vehicles must deal with low reliability/punctuality, and even cancelled trips, in response to conditions that cause longer delays).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.
While suggested, the combination of Neeman and Ullrich does not explicitly disclose …dividing the service hours of a transit zone into time windows; assigning the tabulated passenger ride segments to the local transit vehicles of the transit zone; 
However, Sweeney discloses  …dividing the service hours of a transit zone into time windows (Sweeney, ¶ 48, the estimated travel time and the most likely route can be determined based on a number of different factors, such as, for example (i) historical information of the driver with respect to previously routes driven (which can be stored in a driver database 116 and/or a historical database), (ii) current traffic conditions, (iii) the date and/or time of day (e.g., morning, afternoon, late night, rush hour time, etc.), (iv) current weather conditions, (v) mapping information from a map database (e.g., what type of roadways are nearby, tunnels, bridges, one way streets, etc.), (vi) the current location 113 of the driver and the pickup location 123 (e.g., what neighborhoods the locations are in), and other information (e.g., street speed limits, train schedules, city event calendars, construction zones, etc.));
assigning the tabulated passenger ride segments to the local transit vehicles of the transit zone (Id., ¶ 63, the dispatch 110 can intelligently select a driver for providing transport for a user even when the driver's service state 131 is in-use or assigned. The determination of when to assign such drivers can be determined from implementation of the optimization logic 128, which can implement an objective to reduce the time to pick up for either a single transport request or for multiple transport requests. These and other examples for implementing optimization for reducing time to pick up are further described with examples of FIG. 1B, FIG. 1C, FIG. 4, and FIG. 5A and FIG. 5B).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system and Ullrich’s dynamic routing of transit vehicles to include the dynamic time and location elements of Sweeney in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 6.

Regarding claim 26, the combination of Neeman and Ullrich discloses the method of claim 1.
Neeman further discloses … calculating the dynamic routes for the transfer center vehicles to serve their assigned passenger groups (Id., ¶ 75, Once a request for transportation has been received in step 402, the trip planner section 214 plans the user's route between location and destination using information in the vehicle information storage system 217, for example relating to the routes of the vehicles in step 404. In addition information stored in the user information storage system 215, for example user preferences may also be used. Different algorithms may be utilized in planning the route (discloses local transit algorithms));
if the destination transit zone of a passenger group is associated with this transfer center, assigning the passenger group to the local transit vehicles of the transit zone (Id., ¶ 52, The transport system plans the required route as above, but includes in the plan an initial leg by taxi or other such non-mass transportation resource from the initial location to a pick-up location on or near a vehicle route, and informs the user of the planned route as normal. Equally, if the user requests transportation to a destination not on a vehicle route, the transport system may include in the plan a final leg from a destination or drop off point on or near a vehicle route to the final destination by taxi or other such non-mass transportation resource).
if the destination transit zone of a passenger group is associated with a different transfer center, assigning the passenger group to the transfer center vehicles to carry them to the destination transfer centers (Id., ¶ 9,  In accordance with a first aspect of the invention there is provided a method of route planning, in a mass transport system for providing transportation from a respective location to a respective destination for each of a plurality of users using a plurality of mass transit resources traveling along predetermined routes, wherein each of the users has a user device, the method comprising: determining a planned route for a user from location to destination using at least one of the plurality of mass transit resources).
While suggested, Neeman does not explicitly disclose …wherein the Inter-Zone Transfer algorithm comprises of: dividing the service hours of a transfer center into time windows;
tabulating all passengers expected to arrive at the transfer center in the time window;
grouping the passengers expected to arrive at the transfer center in the time window by their destination transit zones;
and repeating the above steps to update the transfer center vehicles' assignments and routes if there are new or canceled passenger arrivals during the time window
However, Ullrich discloses …wherein the Inter-Zone Transfer algorithm comprises of: dividing the service hours of a transfer center into time windows (Ullrich, ¶ 46, Choosing the optimized set of route segment options can be accomplished using techniques to calculate a path, optimized with respect to the totality of the dynamic cost functions, through the directed, acyclic graph representing the remaining stop options and route segment options. This can be performed using well-known path finding algorithms (discloses inter-zone transfer algorithm) or standard combinatorial optimization methods, e.g., a Branch-and-Bound solver, and Mixed Integer Programming and associated refinements. The optimized set can also be determined, in some cases, by complete enumeration of the possible combinations and tabulating the sums of their dynamic cost functions), (Id., Fig 1, Figure depicts a fleet of transfer vehicles (i.e. busses) to carry passengers between transfer centers).
tabulating all passengers expected to arrive at the transfer center in the time window (Id., ¶ 37, In some cases, an optional component 150 can include a data store of historical data 154. The data in the data store might reflect a historical record of real-time data obtained from other optional components or from other sources. The historical data may be used to predict or estimate, e.g., traffic conditions, traversal times, ridership counts, stop option prospective passenger counts, and passenger behaviors, among other information. In some cases, historical data can include transactional records from prior passenger activities, such as ticket purchases).
and repeating the above steps to update the local transit vehicles' assignments and routes if there are new or canceled passenger ride segments during the time window (Id., ¶ 66, At 8:30 am, the bus pulls into Stop s.sub.i. The system recognizes this by comparing GPS data to the known position of bus stops the vehicle has to serve. The dispatcher service iterates through A(s.sub.i+1) (discloses iterative algorithm) and the pre-computed route segment alternatives, and then calculates route segment option weights and dynamic cost functions according to traffic reports. As most major arteries around s.sub.i+1,0 are congested by rush-hour traffic, the system elects to serve stop option s.sub.i+1,2, and chooses a non-obvious route segment which includes a significant detour), (Id., ¶ 3, Despite the availability of current traffic information, generally express transit vehicles follow a fixed path irrespective of traffic conditions, and so riders of express transit vehicles must deal with low reliability/punctuality, and even cancelled trips, in response to conditions that cause longer delays).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system to include the transit zone elements of Ullrich in the analogous art of dynamic routing of transit vehicles for the same reasons as stated for claim 1.
While suggested, the combination of Neeman and Ullrich does not explicitly disclose …grouping the passengers expected to arrive at the transfer center in the time window by their destination transit zones;
However, Sweeney discloses …grouping the passengers expected to arrive at the transfer center in the time window by their destination transit zones (Sweeney, ¶ 5, FIG. 1C illustrates a second implementation of an optimization sub-system for selecting a driver of a transport request in a manner that collectively optimizes the time to pick up for a group of transport request, according to an example).

    PNG
    media_image4.png
    347
    477
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the dynamic routing and transit vehicle elements of Neeman’s route planning in a mass transport system and Ullrich’s dynamic routing of transit vehicles to include the dynamic time and location elements of Sweeney in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 6.


Regarding claims 27-28, these claims recite limitations substantially similar to those in claims 25-26, respectively, and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Racah et al., U.S. Publication No. 2017/0314948, discloses continuously updatable computer-generated routes with continuously configurable virtual bus stops for passenger ride-sharing of a fleet of ride-sharing vehicles and computer transportation systems and computer-implemented methods for use thereof.
Jung, U.S. Publication No. 2006/0189297, discloses a system and method for providing public transport information.
Stenneth, U.S. Publication No. 2015/0066361, discloses a method and apparatus for assigning vehicles to trips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624